Citation Nr: 1703024	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  07-06 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), which has been rated as 30 percent disabling from July 29, 2004 to April 11, 2014, as 50 percent disabling until June 11, 2015, and as 70 percent disabling thereafter.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from August 1991 to March 1995, and from March 2003 to July 2004.   

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which is the Agency of Original Jurisdiction (AOJ) in this matter.  In July 2010, the Board remanded this matter for additional development.  The case is again before the Board for appellate review.  

The record in this matter consists entirely of electronic claims files and has been reviewed.  New and relevant evidence has been added to the record since the most recent Supplemental Statement of the Case (SSOC) dated in August 2015.  The evidence has been reviewed pursuant to the November 2015 waiver of initial AOJ review of the evidence.  See 38 C.F.R. §§ 19.31, 20.1304(c) (2016).   

    
FINDINGS OF FACT

1.  Since July 29, 2004, PTSD has caused occupational and social impairment with deficiencies in most areas of the Veteran's life.

2.  Between August 1, 2014 and June 11, 2015, the Veteran had been unemployable due to service-connected disability.

3.  Since June 11, 2015, VA has assigned a combined 100 percent rating for the Veteran's multiple service-connected disabilities.  






CONCLUSIONS OF LAW

1.  Since July 29, 2004, the criteria for a 70 percent rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2016). 

2.  Between August 1, 2014 and June 11, 2015 (i.e., prior to the award of the combined 100 percent evaluation), the criteria for a TDIU had been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 4.15, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application. 

VA has a duty to notify and to assist the Veteran in the development of his claims.  VA notified the Veteran in correspondence dated between September 2004 and August 2015 of the information and evidence needed to substantiate and complete the issues decided here, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, how to substantiate a claim for service connection, and how disability ratings and effective dates are determined.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).   Further, with respect to the higher initial rating claim, any defect in notice would not be prejudicial here inasmuch as the Veteran's original service connection claim for PTSD has been granted, and the issue addressed here concerns the initial disability rating and effective date assigned.  See Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (December 22, 2003).    

With regard to the duty to assist, the Veteran's medical records, to include service treatment records (STRs), and VA and private treatment records have been obtained.  Moreover, the Veteran underwent VA examinations during the appeal period, reports and opinions of which adequately address the issues decided here.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board thus finds that further action is unnecessary under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  The Veteran will not be prejudiced as a result of the Board's adjudication of the issues below.

II.  Increased Rating for PTSD

The Veteran served on his second period of active duty from March 2003 to July 2004.  In May 2004, the Veteran claimed service connection for PTSD.  In November 2004, the Veteran reported that he experienced a sexual assault while serving on active duty in Kuwait in 2003.  In the October 2005 rating decision on appeal, the AOJ found service connection warranted for PTSD from July 29, 2004, the day following the Veteran's discharge from active duty.  See 38 C.F.R. § 3.400 (2016).  The AOJ assigned an initial disability rating of 30 percent, which the Veteran appealed to the Board.  During the pendency of the appeal, the AOJ assigned a 50 percent rating effective April 11, 2014, and a 70 percent rating effective June 11, 2015.  Nevertheless, the Veteran continues to seek a higher initial rating during the appeal period (i.e., since July 29, 2004).  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  As such, in the decision below, the Board will consider whether higher disability ratings have been warranted at any time from July 29, 2004, the day following the Veteran's discharge from service.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  "Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

In rating disabilities, VA is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  In such cases, the reasonable doubt doctrine dictates that all symptoms be attributed to the service-connected disability.  Id.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be granted to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

	Rating Criteria 

The Veteran's PTSD has been rated under Diagnostic Code (DC) 9411 of 38 C.F.R. § 4.130.  This DC authorizes compensable ratings of 10, 30, 50, 70, and 100 percent.  As the Veteran's PTSD has been rated as at least 30 percent disabling during the appeal period, the Board's inquiry will focus on whether a 50, 70, or 100 percent rating had been warranted during that time period.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Diagnostic Code 9411 and other DCs addressing psychiatric disabilities are addressed under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships. 

A 70 percent disability rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  The amendment applies to applications for benefits received by VA or pending before the AOJ on or after August 4, 2014.  As the AOJ initially certified the Veteran's claim to the Board in 2010, the provisions of the new rule do not apply.  

	Evidence and Analysis

The evidence dated since July 2004 consists of STRs, a July 2004 physical evaluation board (PEB) report, VA and private treatment records, the Veteran's lay assertions, and VA compensation examination reports dated in October 2007, September 2010, April 2014, June 2014, and June 2015.  This evidence is in equipoise regarding whether PTSD has caused deficiencies in most areas of the Veteran's life since July 2004.  See Gilbert and Alemany, both supra.  

On the one hand, certain evidence dated since July 2004 has indicated mild to moderate symptoms.  The July 2004 PEB report, the VA examination reports, and VA treatment records have indicated that, throughout the appeal period, the Veteran has been fully oriented, cooperative, coherent, attentive, appropriately dressed, with normal speech, normal memory, normal cognition, linear and logical thought process, intact judgment and insight, good impulse control, unremarkable psychomotor activity, and without delusions, hallucinations, obsessions or ritualistic behavior, tangentiality, circumstantiality, flight of ideas, loosening of associations, or homicidal ideation.  Multiple reports indicate GAF scores between 55 and 60, which indicates moderate symptomatology.  Further, the record indicates that the Veteran was employed throughout the appeal period, until August 2014.  

On the other hand, certain evidence dated since July 2004 has indicated that PTSD has caused deficiencies in most areas of the Veteran's life.  The July 2004 PEB report indicates that the Veteran was found unfit for active duty due to back and personality disorders.  The report cites a May 2004 medical evaluation board report, which is based on a March 2004 examination report.  That report noted that the Veteran was air evacuated out of Kuwait in 2003 due to physical complaints of chest pain, heart racing, tunnel vision, light headedness, and cramps (which was later determined to be a panic attack).  In October 2003, the Veteran received nonjudicial punishment for weapons violations and possession of marijuana.  In December 2003, he was transferred to Fort Knox Medical Holding Company.  The March 2004 report indicated that the Veteran underwent psychiatric monitoring from late 2003 to early 2004, which noted anxiety, depression, "a significant level of paranoia," and "odd, eccentric, peculiar, erratic, inappropriate, and anti-social [b]ehaviors."  The report indicated the Veteran made unwanted advances to a female health care officer, made a homicidal statement regarding a government official, and appeared in public wearing Hulk Hogan underwear on the outside of the civilian clothing.  Further, the March 2004 report described the Veteran as displaying mild psychomotor agitation and a blunted affect.  

The July 2004 PEB report noted as diagnoses chronic adjustment disorder with mixed anxiety and depressed mood, and a personality disorder (borderline antisocial, passive aggressive, and schizoid features).  Furthermore, private treatment records and reports detailing the psychiatric evaluation the Veteran underwent in late 2003 to early 2004 note complaints of panic attacks, nervousness, depression, fears, crying every day, sexual issues, stress, anger, feeling sad every day, sleep problems, pain, headaches, reduced energy, memory loss, difficulty making decisions, lack of concentration, nightmares every other night or so, racing thoughts, unusual thoughts, and wanting to hurt others.  These records contain a GAF score of 40, indicating severe symptomatology.  

The earliest post-service evidence is found in a November 2004 lay statement from the Veteran's friend.  The friend indicated drastic changes in the Veteran following service in 2003-04.  The friend described the Veteran prior to active duty in 2003 as "a man of great pride, energy, and ambition ... full of life, charming, fun to be around, outgoing, and always ... positive[.]"  The friend indicated that following service the Veteran always stayed at home isolating and complaining about his problems. 

With regard to the VA reports dated between October 2007 and June 2015: as noted earlier, certain findings in these reports indicate mild to moderate symptomatology.  However, certain other findings in these reports indicate severe symptoms.  The reports consistently note the Veteran's complaints of panic attacks, depression, anger, recurrent intrusive memories of the sexual assault, and chronic social isolation from family members and others.  The reports also consistently note such symptoms as persistent nightmares, avoidance, exaggerated negative beliefs, feeling of being victimized, feelings of detachment or estrangement from others, hypervigilance, anxiety, suspiciousness, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The reports indicate that PTSD symptoms have impaired the Veteran socially and occupationally by causing consistent difficulty in interpersonal functioning in various areas of his life.  The reports note that the Veteran had been divorced three times, and has been estranged from his two children, his siblings, and his parents.  

The VA reports also note that, although the Veteran has been employed through most of the appeal period until August 2014, he has had difficulty with employment settings and has changed jobs frequently.  As noted by the October 2007 VA examiner, the Veteran's "reliability for maintaining a job and productivity on a job is greatly affected" by the PTSD.  Further, the examiner noted that the Veteran demonstrated "deficiencies in social attachment[.]"  The examiner stated that, "[t]his would indicate that his ability to maintain and manage healthy social relationships is not reliable and is reduced."  Lastly, the VA treatment records indicate continued treatment for PTSD, and particularly for depression and panic symptoms the Veteran has complained of during the appeal period.  With regard to depression, the September 2010, June 2014, and June 2015 VA examiners either expressly relate the depression to service-connected PTSD, or indicate that the symptoms overlap and cannot be differentiated.  See Mittleider, supra.  

The evidence is at least in equipoise on this issue.  The VA examiners' findings conflict with regard to the degree of disability here, indicating that the Veteran is mildly or moderately disabled by PTSD, but then in other areas of the reports, indicating that PTSD symptomatology causes deficiencies in most areas of the Veteran's life, particularly socially and occupationally.  Indeed, the evidence indicates that, since July 2004, the Veteran has experienced near-continuous panic or depression affecting his ability to function independently, appropriately and effectively, has experienced difficulty in adapting to stressful circumstances, and has experienced an inability to establish and maintain effective relationships.  See 38 C.F.R. § 4.130, DC 9411. 

A 100 percent rating has been unwarranted during the appeal period, however.  The evidence does not support a finding that the Veteran's psychiatric problems have caused total occupational and social impairment.  The preponderance of the evidence has indicates that the Veteran's thought process and communication has been largely unimpaired.  The evidence indicates that the Veteran has been fully oriented throughout the appeal period, and has not experienced hallucinations, delusions, or psychosis.  The evidence has shown anger and irritability, but not to such an extent that the Veteran has been in persistent danger of hurting himself or others.  The evidence shows that he has been able to perform activities of daily living to include personal hygiene requirements.  The evidence has generally showed that he has had intact memory, judgment, and insight.  In short, despite the Veteran's symptoms, he has not exhibited the type of emotional and cognitive impairment reserved for a total rating.  He has been coherent and in self control.  See 38 C.F.R. § 4.130, DC 9411.

In sum, a preponderance of the evidence has not been against the assignment of a 70 percent disability rating from July 29, 2004.  However, a preponderance of the evidence has been against the assignment of a 100 percent rating at any time during the appeal period.  See Alemany and Gilbert, both supra.  

      Extraschedular Rating

In reaching its findings and conclusions, the Board has also considered whether the Veteran may be entitled to an extraschedular rating pursuant to 38 C.F.R. § 3.321 (2016).  

In accordance with Thun v. Peake, 22 Vet. App. 111 (2008), there is a sequential three-step analysis to determine whether a case should be referred for extraschedular consideration.  Step one, is to determine whether the schedular rating adequately contemplates a claimant's disability picture.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule.  The assigned schedular evaluation would, therefore, be adequate, and no referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating would be required.  

If the schedular criteria do not contemplate the claimant's level of disability and symptomatology and the schedular criteria are therefore found to be inadequate, then step two is to determine whether the claimant's disability picture is exceptional with related factors such as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular criteria.  If the disability picture is exceptional, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Regarding the first step of Thun, the Board finds that the rating criteria reasonably describe the Veteran's psychiatric disability and its symptomatology.  The Board has specifically considered the rating criteria addressing the disorder, particularly the degree to which it disables the Veteran's function.  Here the rating criteria clearly contemplate the Veteran's disability picture and a higher schedular evaluation is available for a greater level of disability.  Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met, and the Board need not reach the second step of the Thun analysis.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular rating is adequate.

Under Johnson  v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual disorder fails to capture all the service-connected disabilities experienced.  The Veteran is also service connected for back, neck, radicular, respiratory, skin, and tinnitus disorders.  The Veteran has not indicated, and the medical evidence has not suggested, that the respective disabilities are worse when considered in combination.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Referral for extraschedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1).

III.  TDIU

As detailed earlier, certain evidence of record has indicated that the Veteran's PTSD has interfered with his employability.  When evidence of unemployability is submitted during the course of an appeal of an assigned disability rating, a claim for entitlement to TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As such, the issue of entitlement to TDIU will be addressed here.  

Since June 11, 2015, VA has assigned a combined 100 percent disability rating for the Veteran's several service-connected disabilities.  The Board will consider whether a TDIU was warranted earlier in the appeal period, at any time from July 29, 2004 to the date the combined 100 percent rating went into effect on June 11, 2015.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a request for TDIU moot where 100 percent schedular rating was awarded for the same period).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2016).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2016).

Total disability ratings for compensation may be assigned where the schedular rating is less than total when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.

In this matter, the service-connected disabilities include PTSD, back, neck, radicular, respiratory, skin, and tinnitus disorders.  Effective this decision, with its increase in rating of PTSD to 70 percent from July 29, 2004, the threshold percentage requirement for schedular consideration of a TDIU is met effective July 29, 2004.  38 C.F.R. § 4.16(a).  

The next question is whether the evidence indicates that the Veteran was unemployable due to service-connected disability at any time from July 29, 2004 to June 11, 2015.  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough to substantiate a TDIU claim.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The evidence dated since July 2004 consists of STRs, the July 2004 PEB report, VA and private treatment records, the Veteran's lay assertions, and VA compensation examination reports dated in October 2007, September 2010, April 2014, June 2014, and June 2015.  

To begin, the evidence clearly indicates that the Veteran worked during the appeal period until August 2014.  As indicated earlier, his PTSD symptoms have interfered with his productivity and reliability in work, which has led to him changing jobs on several occasions during the appeal period.  Other evidence of record addressing back and neck disability similarly indicates interference with employability.  Nevertheless, the record demonstrates that the Veteran worked on a regular basis from July 2004 to August 2014.  As detailed in the June 2014 VA report, the Veteran had worked for VA for several years, and previously had worked in other government law enforcement positions.  Further, as he detailed in the VA Form 21-8940 submitted in October 2014, he worked full time as a police dispatcher between October 2009 and August 2014 in his most recent period of employment.  Therefore, the issue before the Board is whether the TDIU was warranted between August 1, 2014 and June 11, 2015.    

From August 1, 2014 to June 11, 2015, the Veteran's service-connected disabilities were rated as follows - PTSD as 70 percent disabling, mechanical low back pain as 40 percent disabling, bilateral lower extremity radiculopathy as 10 percent disabling each (with a bilateral factor), cervical spondylosis as 20 percent disabling, asthma and tinnitus as 10 percent disabling each, and an epididymal cyst as 0 percent disabling.  The combined rating during this period meets the jurisdictional threshold.  

The evidence dated between August 1, 2014 and June 11, 2015 is in equipoise regarding whether the Veteran was unemployable during this period.  In fact, the only evidence of record dated during this narrow period of time is found in a lay statement from the Veteran received in October 2014.  The Veteran asserted he could not work because of the effect of all of his service-connected disabilities.  He stated that he had to resign from his recent job as a police dispatcher because of increased neck pain and PTSD symptoms that caused a "hard time concentrating, tunnel vision, blurred vision, and sudden crying spells, and heart racing, and panic attack like feelings, nightmares, trouble sleeping, [and] waking up sweating[.]"  The Veteran stated that symptoms associated with the in-service sexual assault and with an in-service automobile accident cause him to feel as though he is "having a heart attack which has scared me greatly."  He indicated that the panic attacks worsen while working as a dispatcher.  

The June 2014 and June 2015 VA reports are the examination reports dated nearest to the relevant time period.  The June 2014 examiner stated that the Veteran's "psychiatric condition does not impair his ability to engage in physical and sedentary forms of employment."  The June 2015 examiner did not comment directly on the Veteran's employability.  Nevertheless, each examiner clearly indicated that PTSD caused near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, caused difficulty in establishing and maintaining effective work relationships, and caused difficulty in adapting to stressful circumstances, including work or a worklike setting.  Thus, although neither examiner found the Veteran unemployable, their findings tend to support the Veteran's claim that he was incapable of either physical or sedentary employment due to pain associated with his neck and back, and symptoms associated with PTSD.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013) (the ultimate TDIU determination rests with VA and not a medical examiner).  

Moreover, VA treatment records dated between September 2014 and June 2015 note treatment for service-connected back and neck disabilities and PTSD, and do not offer evidence countering the express findings noted in the June 2014 and June 2015 VA reports.  In general, the records reinforce examination findings of severe depression, panic, and avoidant behavior.  Multiple records also note: diminished interest or pleasure, feeling down or hopeless, trouble sleeping, feeling tired and low energy, poor appetite, feelings of failure, guilt, trouble concentrating, motor retardation, agitation, suicidal ideation, disturbing memories, disturbing dreams, re-experiencing events, avoiding internal and external reminders, trouble with recall, negative beliefs and interests, blaming, feeling distant, numbness, irritability, super alertness, and being easily startled.  

In assessing the Veteran's employability between August 2014 and June 2015, the Board also considered VA treatment records dated in March 2014 when the Veteran was employed full time.  The records detail treatment the Veteran received in an emergency room for symptoms later attributed to a panic attack.  The records note the Veteran's report that stress related to his duties as dispatcher precipitated the symptoms that prompted him to report to the emergency room.  

In sum, the Veteran was employed from July 2004 until August 2014.  Since June 11, 2015, he has been rated as 100 percent disabled.  As such, a TDIU has been unwarranted prior to August 2014 and since June 2015.  In the interim, however, a TDIU has been warranted.  As indicated earlier, symptoms associated with the Veteran's PTSD have rendered him unable to secure and follow a substantially gainful occupation.  As the evidence does not preponderate against his claim during this particular period, the TDIU claim must be allowed.  See Alemany and Gilbert, both supra.  

Lastly, in finding unemployability here, the Board has considered the Veteran's limited educational background, and his employment history in law enforcement positions.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

(Lastly, we note that the appellant does not meet the criteria for special monthly compensation.)


ORDER

Entitlement to a 70 percent disability rating for PTSD is granted from July 29, 2004, subject to laws and regulations governing the payment of monetary awards.   

Entitlement to a TDIU from August 1, 2014 to June 11, 2015 is granted, subject to laws and regulations governing the payment of monetary awards.  

Entitlement to a TDIU after June 11, 2015 is dismissed.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


